DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 20160351998).
Ahn et al. disclose;
Regarding claim 1:
(in Figs. 1-3 and 4) an antenna device (100) comprising: a first patch antenna pattern (111a), configured to transmit and/or receive a first radio frequency (RF) signal (Para. 0058, Lines 9-13; Para. 0086, Lines 1-5), and comprising a concave portion (defined in the notch formed by S) disposed in at least one side of the first patch antenna pattern (111a); a first feed via (111f), configured to feed to the first patch antenna pattern (111a; Para. 0072, Lines 10-14); and an additional antenna pattern (111b), disposed separate from the first antenna patch (111a), and coupled to the first patch antenna pattern (111a), and disposed in a position corresponding to the concave portion (defined in the notch formed by S), wherein at least a portion of the additional antenna pattern (111b) is disposed inside the concave portion (defined in the notch formed by S; See Fig. 3).
Regarding claim 9:
further comprising (in Fig. 4) an inductive line (around 111a) that is disposed in at least one side of the first patch antenna pattern (111a), and is configured to be connected to the first patch antenna pattern (111a) through a connection via (connected to F1).
Regarding claim 10:
the inductive line (around 111a) overlaps the concave portion (defined in the notch formed by S) in a vertical direction (see Figs. 3 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20160351998) in view of Thai et al. (US 20190348749).
Regarding claim 2:
Ahn et al. do not explicitly disclose that a winding feed pattern electrically connected to an upper end of the first feed via, and of which at least a part of the winding feed pattern has a winding shape.
Thai et al. disclose (in Figs. 20A and 20B) a winding feed pattern (118A-118D) electrically connected to an upper end (118F) of the first feed via (118E), and of which at least a part of the winding feed pattern (118A-118D) has a winding shape (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the feed structure as taught by Thai et al. into the device of Ahn et al. for the benefit of enabling the impedance bandwidth to be tuned and broadened for improved performance (Para. 0063, Lines 5-6).
Regarding claim 3:
Ahn et al. do not explicitly disclose that the winding feed pattern comprises an extension part that extends from an end of the winding feed pattern.
Thai et al. disclose the winding feed pattern (118A-118D) comprises an extension part (119-1) that extends from an end of the winding feed pattern (118A-118D).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the feed structure as taught by Thai et al. into the device of Ahn et al. for the benefit of enabling the impedance bandwidth to be tuned and broadened for improved performance (Para. 0063, Lines 5-6).
Regarding claim 4:
Ahn et al. do not explicitly disclose that a second patch antenna pattern, configured to transmit and/or receive a second RF signal; and a second feed via, configured to feed to the second patch antenna pattern.
Thai et al. disclose (in Figs. 19A, 19B and 24) a second patch antenna pattern (104-2 on the right), configured to transmit and/or receive a second RF signal; and a second feed via (118A for 104-2 on the right), configured to feed to the second patch antenna pattern (118A for 104-2 on the right).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the antenna device to have the second patch antenna pattern as taught by Thai et al. into the device of Ahn et al. for the benefit of supporting multiple communication bands e.g., dual band operation or tri-band operation (Para. 0080, Lines 3-4).
Regarding claim 5:
Ahn et al. do not explicitly disclose that first shield vias that are configured to surround the second feed via.
Thai et al. disclose (in Figs. 17A and 17B) first shield vias (124) that are configured to surround the second feed via (118-1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the shield vias as taught by Thai et al. into the antenna of Ahn et al. for the benefit of reducing surface waves that cause undesirable coupling and degrade the impedance bandwidth of the antenna and increase the reflection level during beamforming, improving performance (Para. 0052, Lines 14-19) by providing a Faraday cage around the feed structure (Para. 0061, Lines 5-10).
Regarding claim 8:
Ahn et al. do not explicitly disclose that at least one side of the first patch antenna pattern is slanted with reference to one side of a substrate where the antenna device is mounted in a planar view.
Thai et al. disclose (in Figs. 24 and 32) at least one side of the first patch antenna pattern (104) is slanted with reference to one side of a substrate (179) where the antenna device (103) is mounted in a planar view (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the slant arrangement as taught by Thai et al. into the antenna device of Ahn et al. for the benefit achieving a suitable shape to influence the near-field region of the antenna patches (Para. 0086, Lines 1-3).
Regarding claim 11:
Ahn et al. do not explicitly disclose that an expansion patch antenna pattern that is coupled to the first patch antenna pattern, separated from the first patch antenna pattern and the additional antenna pattern, and is disposed in at least one side of the first patch antenna pattern.
Thai et al. disclose an expansion patch antenna pattern (118G) that is coupled to the first patch antenna pattern (104-1), separated from the first patch antenna pattern (104-1) and the additional antenna pattern (104-2), and is disposed in at least one side of the first patch antenna pattern (104-1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the expansion patch antenna patterns as taught by Thai et al. into the device of Ahn et al. for the benefit of enabling the impedance bandwidth to be tuned and broadened for improved performance (Para. 0063, Lines 5-6).
Regarding claim 12:
Ahn et al. do not explicitly disclose that a winding feed pattern that is electrically connected to an upper end of the first feed via and of which a portion of the winding feed pattern has a winding shape, wherein the winding feed pattern overlaps at least a portion of the expansion patch antenna pattern in a vertical direction.
Thai et al. disclose (in Figs. 18, 20A and 20B) a winding feed pattern (118A-118D) that is electrically connected to an upper end (118F) of the first feed via (118E) and of which a portion of the winding feed pattern (118A-118D) has a winding shape (See Figs.), wherein the winding feed pattern (118A-118D) overlaps at least a portion of the expansion patch antenna pattern (118G) in a vertical direction (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the feed structure as taught by Thai et al. into the device of Ahn et al. for the benefit of enabling the impedance bandwidth to be tuned and broadened for improved performance (Para. 0063, Lines 5-6).
Regarding claim 13:
Ahn et al. disclose (in Figs. 1-5) an antenna array (See Fig. 5) comprising: a first antenna (111) device comprising: a first patch antenna pattern (111a), configured to transmit and/or receive a first radio frequency (RF) signal (Para. 0058, Lines 9-13; Para. 0086, Lines 1-5), and comprising a concave portion (defined in the notch formed by S) disposed in at least one side of the first patch antenna pattern (111a); a first feed via (111f), configured to feed to the first patch antenna pattern (111f); and an additional antenna pattern (111b), coupled to the first patch antenna pattern (111a), and disposed separate from the first patch antenna pattern (111a).
Ahn et al. do not explicitly that a second antenna device, disposed separate from the first antenna device, wherein at least one side of the first patch antenna pattern is slanted with reference to one side of a substrate where the first antenna device and the second antenna device are mounted in a planar view.
Thai et al. disclose (in Figs. 24 and 32) a second antenna device (103), disposed separate from the first antenna device (103), wherein at least one side of the first patch antenna pattern (104) is slanted with reference to one side of a substrate (179) where the first antenna device (103) and the second antenna device (103) are mounted in a planar view (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the slant arrangement as taught by Thai et al. into the antenna device of Ahn et al. for the benefit achieving a suitable shape to influence the near-field region of the antenna patches (Para. 0086, Lines 1-3).
Regarding claim 14:
Ahn et al. do not explicitly that a plurality of shielding structures that are disposed between the first antenna device and the second antenna device.
Thai et al. disclose a plurality of shielding structures (124) that are disposed between the first antenna device (103) and the second antenna device (103).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the shield vias as taught by Thai et al. into the antenna of Ahn et al. for the benefit of reducing surface waves that cause undesirable coupling and degrade the impedance bandwidth of the antenna and increase the reflection level during beamforming, improving performance (Para. 0052, Lines 14-19).
Regarding claim 15:
Ahn et al. do not explicitly that a second patch antenna pattern, configured to transmit and/or receive a second RF signal; and a second feed via, configured to feed to the second patch antenna pattern.
Thai et al. disclose (in Figs. 19A, 19B and 24) a second patch antenna pattern (104-2 on the right), configured to transmit and/or receive a second RF signal; and a second feed via (118A for 104-2 on the right), configured to feed to the second patch antenna pattern (118A for 104-2 on the right).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the antenna device to have the second patch antenna pattern as taught by Thai et al. into the device of Ahn et al. for the benefit of supporting multiple communication bands e.g., dual band operation or tri-band operation (Para. 0080, Lines 3-4).
Regarding claim 17:
Ahn et al. disclose (in Figs. 1-5) an electronic device (100), comprising: an antenna device (111), comprising: a first patch antenna pattern (111a), configured to transmit and/or receive a first radio frequency (RF) signal (Para. 0058, Lines 9-13; Para. 0086, Lines 1-5): a first antenna pattern (111b), disposed to face a concave portion (defined in the notch formed by S) formed on at least one side of the first patch antenna pattern (111a); a first feed via (111f), disposed separate from the first patch antenna pattern (111a), and configured to provide a feeding path to the first patch antenna (111a).
Ahn et al. do not explicitly that a second patch antenna pattern configured to transmit and/or receive a second RF signal different from the first RF signal, and disposed to overlap the first antenna patch; and a second feed via, separated from the first feed via, and configured to feed the second patch antenna pattern.
Thai et al. disclose (in Figs. 19A, 19B and 24) a second patch antenna pattern (104-2 on the right) configured to transmit and/or receive a second RF signal different from the first RF signal, and disposed to overlap the first antenna patch (104-1 on the right under 104-2); and a second feed via (118A for 104-2 on the right), separated from the first feed via (118A for 104-2 on the left), and configured to feed the second patch antenna pattern (118A for 104-2 on the right).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the antenna device to have the second patch antenna pattern as taught by Thai et al. into the device of Ahn et al. for the benefit of supporting multiple communication bands e.g., dual band operation or tri-band operation (Para. 0080, Lines 3-4).
Regarding claim 18:
Ahn et al. do not explicitly that a winding feed pattern configured to provide a feeding path to the first patch antenna pattern.
Thai et al. disclose a winding feed pattern (118) configured to provide a feeding path to the first patch antenna pattern (104-2 on the left).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the feed structure as taught by Thai et al. into the device of Ahn et al. for the benefit of enabling the impedance bandwidth to be tuned and broadened for improved performance (Para. 0063, Lines 5-6).
Regarding claim 19:
Ahn et al. disclose (in Figs. 3 and 4) an inductive line (around 111a), configured to face the concave portion (defined in the notch formed by S; See Figs.).
Regarding claim 20:
Ahn et al. do not explicitly that a plurality of expansion patch antenna patterns, disposed on at least one side of the first patch antenna pattern.
Thai et al. disclose (in Fig. 23) a plurality of expansion patch antenna patterns (118H, 118G), disposed on at least one side of the first patch antenna pattern (104).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the expansion patch antenna patterns as taught by Thai et al. into the device of Ahn et al. for the benefit of enabling the impedance bandwidth to be tuned and broadened for improved performance (Para. 0063, Lines 5-6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20160351998) in view of Thai et al. (US 20190348749) as applied to claim 1, and further in view of Stoneback (US 20180191082).
Regarding claim 6:
Ahn as modified do not explicitly that comprising second shield vias that are symmetrical to the first shield vias, wherein the first shield vias and the second shield vias are arranged horizontally symmetrical with each other with reference to a virtual first extension line that connects the first feed via and the second feed via, and the first shield vias and the second shield vias are arranged horizontally symmetrical with each other with reference to a virtual second extension line that is perpendicular to the first extension line.
Stoneback discloses (in Fig. 6B) second shield vias (412) that are symmetrical to the first shield vias (412), wherein the first shield vias (412) and the second shield vias (412) are arranged horizontally symmetrical with each other with reference to a virtual first extension line (402) that connects the first feed via (405) and the second feed via (405), and the first shield vias (412) and the second shield vias (412) are arranged horizontally symmetrical with each other (See Fig.) with reference to a virtual second extension line (402) that is perpendicular to the first extension line (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of vias and extension line as arranged by Stoneback into the modified antenna device of Ahn for the benefit of preventing crosstalk between antenna elements and between adjacent antenna columns (Para. 0023, Lines 20-21).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20160351998) in view of Thai et al. (US 20190348749) as applied to claim 1, and further in view of Yamagajo et al. (US 20150333407).
Regarding claims 7 and 16:
Ahn as modified do not explicitly that the first feed via comprises a plurality of first feed vias that are configured to transmit a plurality of first RF signals, each having a different phase, and the second feed via comprises a plurality of second feed vias that are configured to transmit a plurality of second RF signals, each having a different phase.
Yamagajo et al. disclose the first feed via (P1) comprises a plurality of first feed vias (P1A and P1B) that are configured to transmit a plurality of first RF signals, each having a different phase (Para. 0052, Lines 15-20), and the second feed via (P2) comprises a plurality of second feed vias (P2A and P2B) that are configured to transmit a plurality of second RF signals, each having a different phase (Para. 0055, Lines 15-20).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of first feed vias and the plurality of second feed vias as taught by Yamagajo et al. into the modified device of Ahn for the benefit of achieving a horizontally polarized wave and a vertically polarized wave that are controlled in a substantially equal manner, and thus control of polarized waves may be appropriately executed in the antenna device (Para. 0111, Lines 5-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845